              Case 3:19-bk-00056-JAF         Doc 47     Filed 06/27/19      Page 1 of 8



                                         ORDERED.


         Dated: June 27, 2019




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION
In re:
                                                               Case No.: 3:19-bk-56-JAF
MITZI L. JONES,

      Debtor.                                                  Chapter 13
_____________________________________/

                     FINDINGS OF FACT AND CONCLUSIONS OF LAW

          This case came before the Court upon the following motions filed by Harvey Schonbrun,

Trustee (“Schonbrun”): 1) Motion to Dismiss Case as a Bad Faith Filing (Doc. 10) ; 2) Verified

Motion for Relief from the Automatic stay to Survive any Future Bankruptcy Filings (Doc. 11);

and 3) Verified Motion for Relief from the Co-Debtor Stay (Doc. 12). The Court conducted a trial

on the Motions on June 4, 2019 and elected to take the Motions under advisement. Upon the

evidence, the Court makes the following Findings of Fact and Conclusions of Law.


                                              Findings of Fact

          On June 8, 2015, the Debtor and her spouse, Herbert A. Jones, Jr. (Mr. Jones) (collectively

the “Jones”), executed and delivered to Schonbrun a Promissory Note (the “Note”) in the original

principal amount of $45,000.00, which amount was loaned by Schonbrun to the Jones.
            Case 3:19-bk-00056-JAF         Doc 47     Filed 06/27/19    Page 2 of 8



(Schonbrun’s Ex. 1). To secure the obligation under the Note, on June 8, 2015, the Jones executed

and delivered a Mortgage and Security Agreement (the “Mortgage”), which grants Schonbrun a

first lien on their real property and permanently affixed mobile home located at 15735 Shark Road

W, Jacksonville, FL 32226 (the “Property”), which is the Jones’ home. (Schonbrun’s Ex. 2). The

Jones made a payment on the Note in July of 2015. They failed to make the second required

installment payment due on August 12, 2015 and all subsequent payments.

       On January 25, 2016, Schonbrun initiated a foreclosure action in Duval County against the

Jones (the “Foreclosure Action”). (Schonbrun’s Ex. 3). On July 18, 2016, one day before the

hearing on Schonbrun’s Motion for Summary Judgment in the Foreclosure Action, Mr. Jones filed

a Chapter 13 bankruptcy petition, commencing case 3:16-bk-02704-JAF (the “First Case”).

(Schonbrun’s Ex. 4). On August 8, 2016, the First Case was dismissed for failure to file schedules

or a Chapter 13 plan. (Schonbrun’s Ex. 6).

       The Foreclosure Action resumed and, on October 5, 2016, Schonbrun obtained a

foreclosure judgment in the amount of $59,499.67. A foreclosure sale of the Property was

scheduled for November 23, 2016. On November 18, 2016, Mr. Jones filed a second Chapter 13

bankruptcy petition, commencing case 3:16-bk-04257-JAF (the “Second Case”) (Schonbrun’s Ex.

7), which halted the Foreclosure Action a second time. On October 19, 2017, the Second Case

was dismissed for failure to make plan payments. (Schonbrun’s Ex. 9).

       The Foreclosure Action again resumed, and a second foreclosure sale was scheduled for

January 4, 2018. On January 3, 2018, the day before the foreclosure sale, Mr. Jones filed a third

Chapter 13 bankruptcy petition, commencing case 3:18-bk-00006-JAF (the “Third Case”).




                                                2
                Case 3:19-bk-00056-JAF             Doc 47      Filed 06/27/19          Page 3 of 8



(Schonbrun’s Ex. 10). On July 26, 2018, the Third Case was dismissed for failure to make interim

plan payments. 1 (Schonbrun’s Ex. 13). The Dismissal Order provided:


                   Any future filing by this Debtor and/or any person claiming an
                   interest in the property by, through, and/or under this Debtor within
                   365 days of the date of this Order Dismissing the case shall not act
                   as a stay against any creditors in this case or any of their previously
                   filed cases to proceed with their specific method of in rem relief
                   against the property subject of their security interest and from their
                   obtaining possession of said property. Any filing in violation of this
                   Order will be considered null and void and will neither affect nor act
                   as a stay against any of the Debtor’s creditors listed in the instant
                   case or any of the prior bankruptcy cases.


(Id. at p. 3, ¶ 8).

           The Foreclosure Action again resumed and, on November 26, 2018, Schonbrun obtained

an amended foreclosure judgment in the amount of $73,540.56. A third foreclosure sale was set

for January 16, 2019. On January 9, 2019, a week before the third scheduled foreclosure sale, the

Debtor filed the instant case (the “Fourth Case”). (Schonbrun’s Ex. 14).

           In addition to only receiving twelve payments on the Note between July 2015 and June

2019, Schonbrun was forced to obtain hazard insurance on the Property on June 13, 2018, at a cost

of $1,064.98, to protect his interest in the Property. (Schonbrun’s Ex. 17). Moreover, the Jones

have not paid the 2016 and 2018 real property taxes on the Property in the respective approximate

amounts of $609 and $437.

           On March 28, 2019, Schonbrun filed Proof of Claim 6-2, which indicates that the amount

owed on the Note as of the petition date was $74,964.83. The Duval County Property Appraiser

valued the Property for purposes of 2018 property taxes at $79,482.00. (Schonbrun’s Exhibit 20).




1
    Eleven payments were made to Schonbrun during Mr. Jones’ three bankruptcy cases.

                                                        3
             Case 3:19-bk-00056-JAF          Doc 47     Filed 06/27/19     Page 4 of 8



       Mr. Jones testified to the following. He is self-employed as an appointment setter and

provides services to companies in the financial and health care industries. He previously worked

exclusively out of his home. As a result of two hurricanes, the Jones family was displaced from

their home, and Mr. Jones was unable to work and lost clients. Mr. Jones now has an office outside

of his home from which he works two days a week and can work more, if necessary. Additionally,

some of his clients have returned. The Debtor testified that she filed the Fourth Case to save her

home and that she believes she can make the Chapter 13 plan payments.

       Mr. Jones testified that the Jones obtained an insurance policy on the Property, which went

into effect on May 31, 2019, and lists Schonbrun as the loss payee. Mr. Jones testified that a copy

of the policy was mailed to Schonburn, but Schonbrun’s representative indicated that Schonbrun

has not received proof of insurance.

            Schonbrun seeks dismissal of the case on the basis that it was filed in bad faith.

Alternatively, Schonburn seeks relief from the automatic stay and relief from the co-debtor stay

that will survive any future filings and seeks permanent in rem relief as to the Property.

                                        Conclusions of Law

       I.      Dismissal for Bad Faith

       Section 1307(c) of the Bankruptcy Code provides that a bankruptcy court may dismiss a

case for “cause” and provides a non-exhaustive list of causes, including “unreasonable delay by

the debtor that is prejudicial to creditors[.]” 11 U.S.C. § 1307. Cause in § 1307(c) includes bad

faith or a lack of good faith in filing a bankruptcy petition. In re Piazza, 719 F.3d 1253, 1263 (11th

Cir. 2013). In determining whether a petition was filed in bad faith “[c]ourts may consider any

factors which evidence an intent to abuse the judicial process and the purposes of the

reorganization provisions, or in particular, factors which evidence that the petition was filed to



                                                  4
             Case 3:19-bk-00056-JAF          Doc 47     Filed 06/27/19     Page 5 of 8



delay or frustrate the legitimate efforts of secured creditors to enforce their rights.” In re Phoenix

Picadilly,Ltd., 849 F.2d 1393, 1394 (11th Cir. 1988).

       The determination of whether this case was filed in bad faith is an extremely close call, and

the Court has considerable misgivings about permitting the case to go forward. The Jones have

utilized this Court for almost three years to delay the Foreclosure Action. However, in light of the

circumstances to which Mr. Jones testified, the Court finds that the case was not filed in bad faith

and will allow the Jones one final opportunity to reorganize their debt. The Court will deny the

Motion to Dismiss.

       II.     Relief from the Automatic Stay

       Schonbrun seeks relief from the automatic stay pursuant to §§ 362(d)(1), (d)(2), and (d)(4)

of the Bankruptcy Code, which respectively provide:

       (d) On request of a party in interest and after notice and a hearing, the court shall grant
       relief from the stay provided under subsection (a) of this section, such as by terminating,
       annulling, modifying, or conditioning such stay--

               (1) for cause, including the lack of adequate protection of an interest in property
               of such party in interest;

               (2) with respect to a stay of an act against property under subsection (a) of this
               section, if-

                       (A) the debtor does not have an equity in such property; and

                       (B) such property is not necessary to an effective reorganization;

               (4) with respect to a stay of an act against real property under subsection (a), by a
               creditor whose claim is secured by an interest in such real property, if the court
               finds that the filing of the petition was part of a scheme to delay, hinder, or
               defraud creditors that involved —

                       (B) multiple bankruptcy filings affecting such real property.

       11 U.S.C. § 362.




                                                  5
            Case 3:19-bk-00056-JAF          Doc 47     Filed 06/27/19       Page 6 of 8



       A. Section 362(d)(1)

       A party seeking relief from the automatic stay must make a prima-facie showing of cause

after which the burden shifts to the opposing party to prove its entitlement to the continued

protections of the stay. Froman v. Fein, 566 B.R. 641, 652 (S.D.N.Y. 2017). Because the

Bankruptcy Code does not define cause, the determination of whether to grant relief from the stay

based on cause is a discretionary one which is made on a case by case basis. In re Boardwalk,

Inc., 520 B.R. 126, 132 (Bankr. M.D. Fla. 2014). The filing of a bankruptcy petition in bad faith

constitutes cause pursuant to § 362(d)(1) to lift the automatic stay. In re Phoenix Picadilly, 849

F.2d 1393, 1394 (11th Cir. 1988). Although Schonbrun does not indicate in the Motion for Relief

from Stay what he believes constitutes cause in the instant case, presumably the cause to which he

refers is the filing of the case in bad faith. Because the Court finds that the case was not filed in

bad faith, Schonbrun is not entitled to relief from the stay pursuant to § 362(d)(1).

       B. Section 362(d)(2)

       A party seeking relief from the automatic stay under § 362(d)(2) must show that the debtor

has no equity in the property at issue, after which the burden shifts to the debtor to show that the

property is necessary to an effective reorganization. 11 U.S.C. § 362(g). Schonbrun’s proof of

claim indicates that he was owed approximately $75,000.00 as of the petition date. Additionally,

there are past due real property taxes for 2016 and 2018 totaling approximately $1,150.00 on the

Property. However, assuming the accuracy of the Duval County Property Appraiser’s valuation

of $79,482.00, Schonbrun failed to prove that there is no equity in the Property. Even if he had,

however, because the Property is the Debtor’s home, it is clearly necessary for an effective

reorganization. The Court will not lift the stay pursuant to § 362(d)(2).




                                                 6
              Case 3:19-bk-00056-JAF         Doc 47     Filed 06/27/19     Page 7 of 8



       C. Section 362(d)(4)

       Finally, Schonbrun asserts he is entitled to relief from the stay under § 362(d)(4) on the

basis that the filing of this case was part of a scheme to delay, hinder, or defraud creditors that

involved multiple bankruptcy filings affecting the Property. For the same reasons that the Court

has considerable misgivings about permitting this case to go forward, the Court has considerable

concerns about the Jones’ multiple filings, which began in July 2016. However, in light of the

circumstances to which Mr. Jones testified, the Court does not find that the Jones’ multiple

bankruptcy filings constitute a scheme to hinder, delay, or defraud their creditors and will not lift

the stay pursuant to § 362(d)(4).

       III.     Relief from the Co-Debtor Stay

       Schonbrun seeks relief from the co-debtor stay pursuant to 11 U.S.C. § 1301(c)(3), which

provides for relief if the creditor’s interest in property would be irreparably harmed by continuation

of the co-debtor stay. Schonbrun points out that the Jones have made only twelve payments since

July 2015 and have been living in the property rent free for months. He contends they filed the

case in bad faith, and he is therefore entitled to relief from the co-debtor stay. A mere delay in the

receipt of payments does not constitute irreparable harm so as to warrant relief from the co-debtor

stay. In re Humphrey, 310 B.R. 735, 739 (Bankr. W.D. Mo. 2004) (citing Harris v. Oglethorpe

State Bank, 721 F.2d 1052, 1054 (6th Cir. 1983)). “The legislative history makes clear that a

creditor must demonstrate that some event has occurred or is about to occur which will impair its

ability to recover from the codebtor and which requires immediate action.” Id.

       While the Court understands Schonbrun’s frustration with only receiving twelve payments

during the last four years, the Court does not find that he will be irreparably harmed by the

continuation of the co-debtor stay.



                                                  7
            Case 3:19-bk-00056-JAF         Doc 47     Filed 06/27/19     Page 8 of 8



                                               Conclusion

       The Court will not dismiss this case as having been filed in bad faith and will not lift the

automatic stay or co-debtor stay. The Court will give the Jones one final opportunity to save their

home in bankruptcy court, failing which the Court will dismiss the case with prejudice. The Court

will enter a separate order consistent with these Findings of Fact and Conclusions of Law.




Attorney Stephanie C. Lieb is directed to serve a copy of this Order on interested parties who are
non-CM-ECF users and file a proof of service within 3 days of entry of the Order.




                                                8
